UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise EnergyCapital Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 5, 2012 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Pieter Bakker 2) C. Scott Hobbs 3) Mark C. McKinley For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners L.P. June 1, 2012 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Frank M. Semple 2) Donald D. Wolf 3) Keith E. Bailey 4) Michael L. Beatty 5) Charles K. Dempster 6) Donald C. Heppermann 7) Randall J. Larson 8) Anne E. Fox Mounsey 9) William P. Nicoletti For For To approve an amendment to the partnership's 2008 Long-Term Incentive Plan to increase the number of common units available for issuance under the plan from 2.5 million to 3.7 million Issuer For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2012 Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. May 17, 2012 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) James G. Crump 2) Ernie L. Danner 3) Scott A. Griffiths 4) Michael L. Johnson 5) Michael G. MacDougall 6) R. Bruce Northcutt 7) T. William Porter 8) William L. Thacker For For Ratification of Deloitte & Touche LLP as Independent Registered Public Accounting Firm for 2012 Issuer Company Name Meeting Date CUSIP Ticker Holly Energy Partners LP April 25, 2012 HEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approve an Amendment and Restatement of the Holly Energy Partners, L.P. Long-Term Incentive Plan (as it has been amended from time to time, the LTIP), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the LTIP to 1,250,000 Common Units (the "LTIP Proposal") Issuer For For Approve the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the LTIP Proposal Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 24, 2012 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Robert G. Croyle 2) Barry R. Pearl For For Advisory resolution to approve executive compensation Issuer For For Ratification of appointment of independent auditor Issuer Company Name Meeting Date CUSIP Ticker Regency Energy Partners LP December 16, 2011 75885Y107 RGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approval of the terms of the Regency Energy Partners LP 2011 Long-Term Incentive Plan, which provides for awards of options, all as more fully described in the Proxy Statement Issuer Company Name Meeting Date CUSIP Ticker Blueknight Energy Partners LP September 14, 2011 09625U109 BKEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve the Partnership Agreement Amendment Proposal (as defined in the Proxy Statement dated July 28, 2011) by which the Partnership Agreement of Blueknight Energy Partners, L.P. will be amended and restated as set forth in the Proxy Statement Issuer For For To approve the LTIP Proposal (as defined in the Proxy Statement dated July 28, 2011) by which the Blueknight Energy Partners G.P., L.L.C. Long-Term Incentive Plan will be amended and restated to increase the number of common units issuable under such plan by 1,350,000 common units from 1,250,000 common units to 2,600,000 common units. Issuer Company Name Meeting Date CUSIP Ticker Duncan Energy Partners, L.P. September 7, 2011 DEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For The proposal to approve the Agreement and Plan of Merger, dated as of April 28, 2011, by and among Enterprise Products Partners L.P., Enterprise Products Holdings LLC, EPD MergerCo LLC, Duncan Energy Partners L.P. and DEP Holdings, LLC, as it may be amended from time to time (the "Merger Agreement") and the Merger contemplated by the Merger Agreement Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGYCAPITAL CORPORATION Date: August 27, 2012 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
